Appeal from an order of the Supreme Court, Erie County (Christopher J. Burns, J.), entered April 25, 2008. The order, among other things, granted plaintiffs motion for partial summary judgment against defendant Mountain Valley Indemnity Company.
Now, upon reading and filing the stipulation discontinuing appeal signed by the attorneys for the parties on April 17 and 24, 2009,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Hurlbutt, J.P, Fahey, Peradotto, Green and Pine, JJ.